Title: To Benjamin Franklin from Benjamin Vaughan, 26 June 1780
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
London, June 26, 1780.
Dr. Priestley & Lord Shelburne have parted, as far as I can understand, amicably. The truth is, the two characters were such as did not understand the one the other: The one did not comprehend enough the nature & merit of a speculative scholar, nor the other the situation and difficulties of a political actor. I labored, as you did, to prevent it; but œconomy was a farther motive (as appears to me) for separation. Dr. Priestley means to reside at Birmingham, near his brother in law; and a subscription is putting about to enable him to pursue his experiments at pleasure, which with the £150 a year he receives from Lord Shelburne upon parting, will probably set him at ease. Ld: Shelburne to some has put it upon the footing of the Dr’s health; but Dr. Priestley says that Ld. Shelburne finding no farther use in him, had wished to see him settled otherwise, & talked of providing for him in Ireland, but that he chose to live in England and therefore claimed his £150 per annum: Had he lived 10 years with him, it would have been £250 per an. There have been no angry words; and the whole has passed through Dr. Price, to whom the circumstance was broken after the challenge from Fullarton & the night before meeting him, for reasons it should seem relative to the new situation accidents might produce.— Dr. Priestley has voided a number of gall-stones. He is weakened for the present, and has certainly suffered somewhat in constitution; but may yet live to do us all good.
I have nothing farther to add, but a common wonder with you at the new blunders of government through our late tumult; which certainly owes all its mischief to the stupidity & insensibility of government before its breaking out, & to their timidity & folly afterwards. All is now quiet, and perhaps the country may in consequence in some little degree think of arming. Many words associated for the time, and some lastingly.
In some expectation of hearing from you about Lord Tankerville, I am my dearest sir, yours in every degree whatever and as ever.
B Vaughan.
